Case 18-17422-jkf      Doc 63     Filed 10/09/19 Entered 10/09/19 15:50:12           Desc Main
                                  Document Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                             PHILADELPHIA DIVISION


In re: EDWARD F. TITUS               )
      JESSICA A. TITUS               )
        Debtor(s)                    )                   CHAPTER 13
                                     )
AMERICREDIT FINANCIAL SERVICES, INC. )                   Case No.: 18-17422 (JKF)
dba GM FINANCIAL                     )
      Moving Party                   )                   Hearing Date: 8-21-19 at 9:30 AM
                                     )
   v.                                )                   11 U.S.C. 362
                                     )
EDWARD F. TITUS                      )
JESSICA A. TITUS                     )
      Respondent(s)                  )
                                     )
SCOTT F. WATERMAN                    )
      Trustee


                           ORDER APPROVING STIPULATION

       IT IS HEREBY ORDERED that the Stipulation between GM Financial and the Debtors
in settlement of the Motion For Stay Relief, and filed on or about October 8, 2019, in the above
matter is APPROVED.




Dated: 10/9/19


                                     BY THE COURT:



                                     ____________________________________
                                     UNITED STATES BANKRUPTCY JUDGE
                                           Jean K. FitzSimon
